Citation Nr: 0411778	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  94-47 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability claimed as secondary to the service-connected 
seizure disability.  

2.  Entitlement to service connection for a liver disorder 
claimed as secondary to the service-connected seizure 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1972 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

In January 2001, the Board remanded the issue of service 
connection for a liver disorder as secondary to the service-
connected seizure disability for further development of the 
record.  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered a left shoulder 
injury due to his service-connected seizure disorder.  

2.  The currently demonstrated osteoarthritis of the left 
shoulder is not otherwise shown to be related to his service-
connected seizure disorder.  

3.  The veteran is not shown to be suffering from a current 
liver disability due to his service-connected seizure 
disorder.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left shoulder 
disability to include osteoarthritis that is proximately due 
to or the result of the service-connected seizure disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).

2.  The veteran is not shown to have a liver disability that 
is proximately due to or the result of the service-connected 
seizure disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The claim of service connection for a liver disorder and the 
rating decisions pertaining thereto both took place before 
the enactment of VCAA on November 9, 2000.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

The United States Court of Appeals for Veterans Claims has 
recently held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless for the reasons specified hereinbelow.  

The claim of service connection for a left shoulder 
disability and the rating decision pertinent thereto both 
took place after the enactment of VCAA.  With respect to this 
issue, the RO provided VCAA notice after the initial 
unfavorable adjudication, which was issued almost a year 
after the RO's February 2003 rating decision.  With respect 
to this issue too, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which claimants are entitled.  38 U.S.C.A. § 5103 (West 
2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, the veteran and his representative have been 
notified by November 2002 and March 2003 letters and by 
August 2003 Statement of the Case and September 2003 
Supplemental Statement of the Case of the evidence needed to 
establish the benefits sought, and via those documents, he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

No left shoulder, liver, or seizure disorders were noted on 
June 1972 enlistment examination report.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

In September 1973, the veteran was hospitalized for a 
questionable seizure disorder.  The veteran was discharged 
the following day.  The diagnosis was that of syncope of 
unknown etiology.  

As well, the relevant disorders were not noted on May 1974 
separation medical examination report.  Indeed, the veteran 
was found to be neurologically normal.  

By April 1988 rating decision, the RO granted service 
connection for epilepsy.  

In December 1996, the veteran filed a claim of service 
connection for a liver disorder secondary to his service-
connected epilepsy.  He asserted that the Dilantin prescribed 
for his epilepsy had caused a liver disorder.  

By May 1997 rating decision, the RO denied service connection 
for a liver disorder claimed as secondary to a seizure 
disorder.  

In a statement received in August 1997, a VA physician noted 
that the veteran had an abnormality in his blood test due to 
the ingestion of Dilantin.  

On July 1999 VA medical examination report, the examiner 
noted that the veteran had a 15-year history of intravenous 
drug abuse and sexual promiscuity as well as hepatitis C and 
exposure to hepatitis B.  His gamma-glutamyl transferase 
(GGT) was elevated, and the examiner concluded that this was 
due to the intake of Dilantin but was of limited clinical 
consequence.  

By May 2000 rating decision, the RO again denied service 
connection for a liver disorder claimed as secondary to a 
seizure disorder.  

In December 2001, the veteran filed a claim of service 
connection for a left shoulder disability claimed as s 
secondary to idiopathic seizure disorder.

On December 2002 VA orthopedic examination, the examiner 
diagnosed mild left shoulder osteoarthritis.  The examiner 
opined that, based on a review of the record, he could not 
find a causal connection between a seizure disorder and a 
left shoulder condition because he could not document any 
left shoulder dislocations.  

By February 2003 rating decision, the RO denied service 
connection for a left shoulder disability claimed as 
secondary to the veteran's service-connected epilepsy.  

At an April 2003 hearing, the veteran stated that he fell on 
his left shoulder many times due to seizures and dislocated 
the shoulder three to five times.  

On August 2003 VA medical examination report, the examiner 
indicated that liver function tests were within normal limits 
with the exception of an isolated GGT test result in March 
2002.  However, the examiner stated that there was no 
evidence of active liver disease.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  

Although the veteran may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to an appellant's 
claim is in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Discussion

Left Shoulder 

The evidence does not support the grant of service connection 
for a left shoulder disability as secondary to a service-
connected seizure disorder.  38 C.F.R. §§ 3.303, 3.310.  

The veteran suffers from mild left shoulder osteoarthritis.  
A current disability is a prerequisite for the granting of 
service connection.  Id; Gilpin, supra.  

However, on December 2002 VA orthopedic examination, the 
examiner could find no relationship between left shoulder 
osteoarthriris and epilepsy as there was no evidence of left 
shoulder dislocation.  As such, service connection for a left 
shoulder disability cannot be granted on a secondary basis.  
38 C.F.R. § 3.310.  

The Board concludes as well that service connection for a 
left shoulder disability could not be granted on a direct 
basis in this case.  38 C.F.R. § 3.303.  There is no evidence 
of a left shoulder injury in service or medical evidence of 
left shoulder dislocation or other injury related to an 
injury during seizure activity.  

The Board is aware of the veteran's argument that his mild 
left shoulder osteoarthritis is due to dislocations or 
injuries sustained in falls during his seizures.  The 
veteran, however, is not competent to provide medical 
opinions upon which the Board might rely.  Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of service connection for a left 
shoulder disorder.  Pursuant to a comprehensive orthopedic 
examination in December 2002, a VA examiner opined that the 
veteran's left shoulder disability was unrelated to a seizure 
disorder and suggested that such disability was unrelated to 
service.  

There is no medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.  


Liver Disorder 

The evidence does not support the grant of service connection 
for liver disability as secondary to a service-connected 
seizure disorder.  38 C.F.R. §§ 3.303, 3.310.  

Service connection can only be granted when a present 
disability is shown.  See Gilpin, supra.  On August 2003 VA 
medical examination, the examiner concluded that the veteran 
did not suffer from active liver disease.  As such, service 
connection for a liver disability could not be granted on a 
direct basis or as secondary to a seizure disorder.  
38 C.F.R. § 3.310.  

The Board recognizes that, on July 1999 VA medical 
examination, the examiner noted that the veteran's GGT had 
been elevated due to the use of Dilantin but that such 
elevation was of limited clinical consequence.  

In the Board's view, this laboratory result itself that is 
"of limited clinical consequence" cannot represent a 
current disability.  See Gilpin, supra.  

In any event, the Board accords more weight to the August 
2003 medical examination report because those results are 
more recent in time and reflect more accurately the current 
state of the veteran's liver.  No active liver disease was 
found at that time.  

As the preponderance of the evidence weighs against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.  



ORDER

Service connection for a left shoulder disability as 
secondary to a service-connected seizure disorder is denied.  

Service connection for a liver disability as secondary to a 
service-connected seizure disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



